DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 11th 2022 has been entered. Claims 1 and 3-4 remain pending in the application. 
Response to Arguments

Applicant’s arguments regarding the 35 USC 103 rejection of claims 1 and 3-4, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Patent 8567459 by Kitchen, below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8567459 by Kitchen (Here forth “Kitchen”) in view of US Patent 6155410 issued to Davis (Here forth “Davis”).
Regarding claim 1, Kitchen  discloses: A blade fan wallet system comprising: a case having a first shell (Fig 1A, shell 106) and a second shell (Fig 1, shell 206) pivotally attached to the first shell via a hinge (Fig 1, hinge is made up of elements 22, 24, and 26), the first shell and the second shell forming a housing (Fig 2, the first and second shell form a housing as they have the ability to house credit cards), the first shell (106) is configured to lock with the second shell (206) while in a closed position via a locking device (326) positioned [Not taught: next to the hinge]; a slot pivotally attached to the hinge (Fig 2, slot 26) and disposed within the housing (Fig 2, the slot 206 is located hinged within the housing formed from the two shells), the slot having a jaw configured to releasably engage with a card (Fig 2, the slot has a jaw 214 that releasably engages with the card because card can be removed and engage with card), the slot is configured to pivot independently of the first shell and the second shell (Fig 2, the slot 214 independently pivots); 
[Not taught: an opening that provides access to the cards and housing]; wherein the case opens through a pivotal motion (Fig 3A) to allow access to the card in the slot therein (Fig 3A).
Kitchen does not expressly disclose an opening through a thickness of the first shell. 
Davis discloses a similar wallet system wherein an opening (Fig B, opening 20)  that extends through a thickness of the first shell (Fig B, the front surface of the first shell has a thickness that extends all the way through the first shell), the opening is configured to provide access to the card and housing (Fig B, opening passes through front surface of shell into case allowing visibility of credit card 38 or interior of housing when there are no cards).

    PNG
    media_image1.png
    276
    250
    media_image1.png
    Greyscale

Fig B- Examiner Annotated Fig 2 of Davis
It would have been obvious to a person having ordinary skill in the art having the teachings of Kitchen and Davis before them, when the application was filed, to have modified the system of Kitchen to have an opening on the front surface, as taught by Davis, to advantageously provide a small opening which permits part of a card to be visible (Column 3 line 56-58).
Regarding claim 3, Kitchen further discloses: wherein a spring aids (Fig 2A, 24) in the movement of the second shell (206) with respect to the first shell (106).
Regarding claim 4, Kitchen further discloses: wherein the case is taped to minimize the physical presence of the system (Fig 3A, the case is taped and minimized in physical presence when the wallet moves from the open to the closed position, allowing the wallet to occupy a smaller space).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655.  The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733    
                                                                                                                                                                                      /VALENTIN NEACSU/ Primary Examiner, Art Unit 3731